DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/03/2021 has been entered. Claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (20090227384) in view of Morse (5704856) and Freiler (9017182).

Regarding claim 1, Reynolds (Figures 1-6) teaches a method of teaching a person a proper batting swing, the method including the steps of: attaching a leg coupler (Fig. 1, Part No. 42) (Para. 0027) to a leg of a batter adjacent to a knee of the batter (See figure 1-2 and 7) (Para. 0023), the leg coupler being configured to be extendable around the leg; providing a baseball bat (11) (Para. 0023) having a grip terminating with a knob (See figure 1); attaching a tether (Fig. 3, Part No. 12) (Para. 0024) to an arm of a batter (Para. 0027), the tether being attached to the leg coupler (42), the tether including a resiliently stretchable area (Para. 0024. 0028) and an area resistant to stretching (Para. 0024, 0028) (See figures 3 and 5-6); and adjusting a length of the tether such that the tether is taut as the batter is positioned in a set position before the batter moves toward a batting swing load position (Para. 0024), wherein resistance to stretching of the tether increases as the batter moves to the batting swing load position (Para. 0024). 
	Reynolds does not teach attaching a leg coupler to a lead leg of a batter, attaching a tether to the baseball bat grip adjacent to the knob. 
 	Morse (Figures 1-5) teaches attaching a leg coupler to a lead leg of a batter (Col. 3, Lines 19-24).
 	Freiler (Figures 1-8) teaches attaching a tether (Fig. 3, Part No. 125) to a grip of a sports implement (205) adjacent to the knob (Col. 2, Lines 56-67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reynolds with attaching a leg coupler to a lead leg of a batter as taught by Morse as a means of aiding a batter with shifting weight to the back leg, then to the lead leg at the proper point in a swing (Morse: Col. 3, Lines 19-


	Regarding claim 2, the modified Reynolds (Figures 1-6) teaches the leg coupler including: a first strap (Fig. 1-3, Part No. 42) being formed in a closed loop; a second strap (Fig. 1-3, Part No. 424) being formed in a closed loop; at least one connecting strap (Fig. 3, Part No. 22) extending between the first and second straps such that the first strap being positioned vertically above the second strap (See figures 1-3 and 7).  


	Regarding claim 3, the modified Reynolds (Figures 1-6) teaches the leg coupler further comprises: the closed loop formed by the first strap (Fig. 3, Part No. 42) having an adjustable circumference, the first strap (42) including a closure for opening or closing the closed loop formed by the first strap; and the closed loop formed by the second strap (Fig. 3, Part No. 44) having an adjustable circumference, the second strap (44) including a closure for opening or closing the closed loop formed by the second strap (Para. 0027).  





	Regarding claim 5, the modified Reynolds (Figures 1-6) teaches the tether (12) includes: a lower portion (Fig. 3, Part No. 38) coupled to the leg coupler (42), the lower portion being resiliently stretchable (Para. 0025); an upper portion (Fig. 1-3, Part No. 40) coupled to an arm of a user, the upper portion (40) having an adjustable length (Para. 0027) and being comprised of a material resistant to stretching.  
 	Reynolds does not teach an upper portion coupled to the baseball bat.
	Freiler (Figures 1-8) teaches attaching an upper portion (Fig. 3, Part No. 125) coupled to a sports implement (205) (Col. 2, Lines 56-67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reynolds with an upper portion coupled to a sports implement as taught by Freiler as a means of maintaining the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion (Freiler: Col. 2, Lines 28-38).




 	The modified Reynolds does not teach the first section having an upper end forming a loop being extended around the bat, a connector releasably coupling a lower end of the first section to the second section.
	Freiler (Figures 1-8) teaches the first section having an upper end forming a loop (Fig. 3, Part No. 125) being extended around a sports implement (205) (Col. 2, Lines 56-67).
 	Morse (Figures 1-5) teaches a connector (Figure 1, Part No. 40) releasably coupling a lower end of the first section to the second section (Col. 3, Lines 49-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reynolds with the first section having an upper end forming a loop being extended around a sports implement as taught by Freiler as a means of maintaining the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion (Freiler: Col. 2, Lines 28-38), and to provide the modified Reynolds 

 
	Regarding claim 7, the modified Reynolds (Figures 1-6) teaches the tether (12) has a length at least equal to 20.0 inches and no greater than 40.0 inches (Para. 0024). 

 
	Regarding claim 8, Reynolds (Figures 1-6) teaches a method of teaching a person a proper batting swing, the method including the steps of: attaching a leg coupler (Fig. 1, Part No. 42) (Para. 0027) to a leg of a batter adjacent to a knee of the batter (See figure 1-2 and 7) (Para. 0023), the leg coupler (42) being configured to be extendable around the leg, the leg coupler including: a first strap (Fig. 1-3, Part No. 42) being formed in a closed loop having an adjustable length, the first strap including a closure for opening or closing the closed loop formed by the first strap; Page 3 of 9a second strap (Fig. 1-3, Part No. 44) being formed in a closed loop having an adjustable length, the second strap including a closure for opening or closing the closed loop formed by the second strap (Para. 0027); a plurality of connecting straps (Fig. 3, Part No. 22, 52) extending between the first (42) and second (44) straps, the first strap being positioned vertically above the second strap (See figures 1, 3, 7), a distance between the first and second straps being between 2.0 inches and 12.0 inches (Para. 0024, 0032); providing 
 to a lead leg of a batter, attaching a tether to the baseball bat grip adjacent to the knob, an upper portion coupled to the baseball bat, the first section having an upper end forming a loop being extended around the bat, the second section having an adjustable length.
	Morse (Figures 1-5) teaches attaching a leg coupler to a lead leg of a batter (Col. 3, Lines 19-24), and the second section (Fig. 1, Part No. 28) having an adjustable length (Col. 3, Lines 41-47).
	Freiler (Figures 1-8) teaches attaching a tether (Fig. 3, Part No. 125) to a grip of a sports implement (205) adjacent to the knob (Col. 2, Lines 56-67), an upper portion (Fig. 3, Part No. 125) coupled to a sports implement (205) (Col. 2, Lines 56-67), the first section having an upper end forming a loop (Fig. 3, Part No. 125) being extended around a sports implement (205) (Col. 2, Lines 56-67).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reynolds with attaching a leg coupler to a lead leg of a batter as taught by Morse as a means of aiding a batter with shifting weight to the back leg, then to the lead leg at the proper point in a swing (Morse: Col. 3, Lines 19-24), and to provide Reynolds with attaching a tether to grip of a sports implement as taught by Freiler as a means of maintaining the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion (Freiler: Col. 2, Lines 28-38).



[AltContent: textbox (Figure 1: Reynolds Reference)]
    PNG
    media_image1.png
    1495
    997
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
 	
 	Regarding applicant’s argument that claim 1 is not obvious over the cited references because the present application provides for specifically claimed positioning and connections between a lead leg and a baseball bat adjacent to a knob of a baseball bat, it is noted that claim 1 is rejected under 35 USC 103 over Reynolds (20090227384) in view of Morse (5704856) and Freiler (9017182). As noted in this document, Reynolds teaches all the limitations of claim 1 except the recitation of “attaching a leg coupler to a lead leg of a batter, attaching a tether to the baseball bat grip adjacent to the knob.” Morse (Figures 1-5) teaches attaching a leg coupler to a lead leg of a batter (Col. 3, Lines 19-24). Freiler (Figures 1-8) teaches attaching a tether (Fig. 3, Part No. 125) to a grip of a sports implement (205) adjacent to the knob (Col. 2, Lines 56-67). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reynolds with attaching a leg coupler to a lead leg of a batter as taught by Morse as a means of aiding a batter with shifting weight to the back leg, then to the lead leg at the proper point in a swing (Morse: Col. 3, Lines 19-24), and to provide Reynolds with attaching a tether to a sports implement as taught by Freiler as a means of maintaining the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion (Freiler: Col. 2, Lines 28-38). Applicant argues that the claimed method is a method of teaching a person a proper batting swing.” It is noted that the prior art of Reynolds (Abstract) discloses: “a swinging and hitting training aid for batters and golfers having first, second and third attachment members that attach to a person's arm, calf, and foot respectively.” 

 	Regarding applicant’s argument that the claim recitation of “attaching a tether to the baseball bat grip adjacent to the knob” is not found obvious by the cited prior art, it is noted that Freiler teaches attaching a tether (Fig. 3, Part No. 125) to a grip of a sports implement (205) adjacent to the knob (Col. 2, Lines 28-38; Col. 2, Lines 56-67). Freiler (Col. 2, Lines 28-38) discloses: “the apparatus is a strap assembly that wraps around the wrist of the upper hand and is secured to the shaft of the golf club just below the grip. A backswing control loop secures the wrist to the top of the club grip. As the golfer swings the club, the apparatus maintains the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion.” It is noted that the prior art of Reynolds and the prior art of Freiler are both directed to methods of training a user to swing a sports implement and disclose methods of teaching a user a proper swing Reynolds discloses attaching a strap assembly to an arm and leg; Freiler discloses attaching a strap assembly to an arm and grip of a sports implement). Reynolds (abstract and Para. 0003) discloses a training aid for golf or baseball, while Freiler (abstract) discloses a training aid for golf. Both types of swings (golf and baseball) involve similar motions (i.e. swinging of the arms, driving hips through impact). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would have been obvious to provide Reynolds with attaching a tether to a sports implement as taught by Freiler as a means of maintaining the hands in proper alignment resulting in proper swing mechanics that produce a straighter flight of the ball with reduced slice, draw or fade of the ball due to imparting undesirable spin to the ball throughout the entire swing motion (Freiler: Col. 2, Lines 28-38).

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711